UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-2790



LAURIE B. FOOTE; IRA T. FOOTE, JR.,

                                            Plaintiffs - Appellants,

          versus


DONALD H. BARTON; DAWSON HOESED; LANDON DEAL;
PEGGY SINGLETON; EDDIE LANCE; MIKE THORPE;
DAVID BABB; KELVIN PHILLIPS; RICHARD WORLEY;
PAUL AVERETTE; TRANSYLVANIA COUNTY BOARD OF
EDUCATION; TRANSYLVANIA COUNTY,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Lacy H. Thornburg, District
Judge. (CA-98-117-1)


Submitted:   March 11, 1999                 Decided:   March 16, 1999


Before WIDENER and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Laurie B. Foote, Ira T. Foote, Jr., Appellants Pro Se. Ronald G.
Blanchard, Hendersonville, North Carolina; Cynthia Stubbs Lopez,
ROBERTS & STEVENS, P.A., Asheville, North Carolina; Grady Michael
Barnhill, Patrick T. Gillen, WOMBLE, CARLYLE, SANDRIDGE & RICE,
Charlotte, North Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Laurie and Ira Foote appeal the district court’s order dis-

missing with prejudice their action under 42 U.S.C.A. § 1983; 42

U.S.C.A. § 1985; and 42 U.S.C.A. § 1986 (West Supp. 1998), and

dismissing without prejudice any state supplemental claims.     We

have reviewed the record and the district court’s opinion accepting

the recommendation of the magistrate judge and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Foote v. Barton, No. CA-98-117-1 (W.D.N.C. Nov. 2,

1998).   In addition, we have reviewed the record and find the

pleadings do not set forth a claim for denial of equal protection.

See Sylvia Dev. Corp. v. Calvert County, Md., 48 F.3d 810, 819 (4th

Cir. 1995).   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                                 2